DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending with claims 1-8 under examination. Claims 9-20 are considered withdrawn from consideration.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mataki (US 2013/0004669).
Regarding claims 1-2 and 6-7, Mataki discloses an apparatus comprising (a) a performance monitor (‘system controller’ as in par. 0062, 0064) configured to determine a performance characteristic [or ‘variation of the physical attribute’ as in claim 2 of ‘volume’ or ‘size’ of the droplet as in claim 6] related to uniformity of a residual layer thickness (par. 0003), with a plurality of dispensers (51-1 to 51-4 as for example, in Figs. 5, 8, 12-13, and 14B) that has a piezoelectric actuator that causes each of the dispensers to dispense a droplet of fluid onto a substrate (par. 0047, 0073-0075); 
and (b) a driver (par. 0069-0071) configured to generate a drive signal or command to the piezoelectric elements (58) as to adjust a physical attribute of the droplet (as in, for example, par. 0056, 0071, 0090, 0093, 0100), and wherein the drive command is “based on feedback information related to variation of the physical attribute” (par. 0069-0071). 
Par. 0069 states “The droplet ejection control unit (80) has a signal processing function for performing processing such as correction processing” and additionally states, “. . . the ejection amount and the ejection timing of the liquid from the recording head (24) are controlled through the head driver (84), on the basis of ejection data.” 
Par. 0071 states “the head driver (84) generates drive signals for driving the piezoelectric elements (58) . . . on the basis of ejection data supplied from the droplet ejection controller (80)” and also “[t]he head driver (84) can also incorporate a feedback control information for maintaining uniform drive conditions . . . “ and the variation of the physical attribute occurs when droplets of different sizes/shapes are deposited alongside one another (see Figs. 7A-7B, Figs. 9-10C) in accordance with these teachings. Thus, this is an inherent function of the system. 
In a computer-implemented functional limitation, the issue is whether the prior art can perform the functions without modification. Since no modification is required as “feedback information” is not defined in the claims and is interpreted under BRI as outlined above.  
Mataki further discloses that the driver has an adjustment memory as to store the adjustment schedule for the drive command and a command generator (par. 0071) within a memory and a droplet ejection control unit (par. 0080-0085) as in claim 7. The droplets can be of different sizes/shapes as shown in Figs. 9 and 10A-10C and different diameters as shown in Figs. 7A-7B and the droplets of different sizes would inherently have different “values” with respect to “correction processing” with the signals as in par. 0069. 
Regarding claim 3, Mataki discloses the apparatus of claim 2 as described above, and further discloses that the system includes a memory configured to store a usage of the plurality of dispensers (par. 0064-0065) and a rate calculator configured to calculate the utilization rate of each of the dispensers (par. 0065, 0069-0073) which is apparent from the teaching of “droplet ejection data” which would necessarily include the utilization rate of each of the dispensers above as to produce the desired patterns.
Regarding claims 4-5, Mataki discloses the subject matter of claim 2, and further discloses that the performance monitor has an attribute converter as to convert an input to change the physical attribute with comparison to a performance threshold/design parameters and feedback information from inspection of the droplet formed and calculate the variation of the physical attribute (par. 0062-0066, 0069-0073) based on a comparison of the value with the prescribed dot size (par. 0069). 
Regarding claim 8, Mataki discloses the subject matter of claim 1, and further discloses supplying a voltage to the piezoelectric actuator (par. 0071) with respect to the mode of actuation of the actuator. 
Response to Arguments
Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive. In the remarks, Applicant argues that Mataki does not disclose claim 1 as amended with respect to “wherein the variation includes a variance of values representing the physical attribute.”
In response it is pointed out that in a computer-implemented functional limitation, the issue is whether the prior art would be able to perform the functions without modification. See MPEP 2111.05, 2112, and 2114. “Variation” would be understood by one of ordinary skill in the art to necessarily “include a variance of values representing the physical attribute” and this is considered met above. Accordingly, the arguments regarding claim 1 are not found persuasive. With respect to the arguments for claim 2, the variation of the physical attribute is discussed in claim 1 above and is clearly met. 
With respect to claim 3, the cited paragraphs describe a system that has “droplet ejection data” which necessarily or inherently includes “a utilization rate of a subset of the plurality of dispensers based on the usage” as to properly activate the correct dispensers above in accordance with the stored data or it would not function as described in the reference. As such, the rejections are maintained as outlined above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742